Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8, 9, 14, and 15 directed to a species non-elected without traverse.  Accordingly, claims 8, 9, 14, and 15 have been cancelled.
It is noted that claims 10-13 are hereby rejoined because they depend from an allowable claim.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art failed to teach an outsole/midsole pin arrangement as claimed where the midsole layer is a soft polymer material to allow the user to feel the pins to apply localized pressure, the closest prior art to Amark suggests providing rigid materials such as a steel plate in “midsole” member (20) (see column 8 lines 8-44) to prevent the pins from applying localized pressure to the foot and to facilitate pressing the pins out of the outsole and therefore teaches away from a soft material  and function as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732